Case: 12-15672      Date Filed: 05/02/2014     Page: 1 of 3


                                                                   [DO NOT PUBLISH]

                 IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                   No. 12-15672
                             ________________________

                         D.C. Docket No. 2:11-cv-00053-SLB


JOHN KRIS MORRIS,

                                                                    Plaintiff - Appellant,


                                          versus


SEQUA CORPORATION, d.b.a. Precoat Metals,

                                                                   Defendant - Appellee.
                             ________________________

                     Appeal from the United States District Court
                        for the Northern District of Alabama
                            ________________________

                                      (May 2, 2014)

Before WILSON and JORDAN, Circuit Judges, and ROTHSTEIN, * District
Judge.




       *
        Honorable Barbara Jacobs Rothstein, United States District Judge for the District of
Columbia, sitting by designation.
              Case: 12-15672    Date Filed: 05/02/2014   Page: 2 of 3


PER CURIAM:

      Following review of the record, and with the benefit of oral argument, we

reverse the district court’s grant of summary judgment in favor of Sequa

Corporation on John Kris Morris’ claim of discrimination under the Americans

with Disabilities Act of 1990, 42 U.S.C. § 12101 et seq. Exercising de novo

review, see Holly v. Clairson Industries, L.L.C., 492 F.3d 1247, 1255 (11th Cir.

2007), we conclude there is a genuine issue of material fact as to whether Mr.

Morris had “unequivocal notice” of his termination in September of 2008. See

Wright v. AmSouth Bancorp., 320 F.3d 1198, 1201-02 (11th Cir. 2003) (quoting

Grayson v. K Mart Corp., 79 F.3d 1086, 1100 n.19 (11th Cir. 1996)).

      Although Mr. Morris’ application for unemployment benefits may support a

finding that there was “unequivocal notice,” other portions of the record could lead

a reasonable jury to find that the opposite is true. First, Dr. Rampulla’s letter,

which was sent at Sequa’s request and indicated that Mr. Morris was capable of

working without any limitation, see D.E. 39-3, allows for the reasonable inference

that Mr. Morris believed that Sequa was in the process of deciding how to proceed

after receiving that letter. Second, Mr. Morris testified that he never received the

August 22, 2008, letter Sequa sent to him, in which Sequa stated that if it did not

receive a response within seven days, it would assume that Mr. Morris had

abandoned his job. See D.E. 34-4 at 92. Third, Sequa continued to keep Mr.


                                         2
              Case: 12-15672     Date Filed: 05/02/2014   Page: 3 of 3


Morris’ health care coverage in place until January of 2009, see D.E. 39-17, 39-18,

and an insurance card was issued to him for that coverage in December of 2008.

See D.E. 39-19. Finally, the February 26, 2009, letter Mr. Morris received about

COBRA continuation health care coverage reflects an “end of employment” date

of January 27, 2009. See D.E. 39-20 at 1. In sum, it will be up to a jury to decide

whether Mr. Morris had “unequivocal notice” of his termination in September of

2008, so as to determine whether his ADA claim is time-barred.

      We recognize that the district court alternatively ruled on the merits in

granting summary judgment. We do not, however, address the merits of the ADA

claim at this time. The district court did not apply the ADA Amendments Act of

2008 in its ruling because of the court’s determination that Mr. Morris’ termination

occurred in September of 2008. As we have indicated, there is a genuine issue of

material fact about the date of the termination, and it may be that it occurred after

January 1, 2009. If so, the ADAAA may indeed apply to Mr. Morris’ case. See

Mazzeo v. Color Resolutions Int’l, LLC, __ F.3d __, __, No. 12-10250, 2014 WL
1274070, at *2 (11th Cir. 2014) (“Because the critical events . . . took place after

the ADAAA went into effect, we apply the post-ADAAA version of the ADA.”).

      We therefore reverse the grant of summary judgment and remand for

proceedings consistent with this opinion.

      REVERSED AND REMANDED.


                                            3